Case: 3:19-mj-00087-slc Document #:5 Filed: 10/09/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

UNITED STATES OF AMERICA

v. Case No. 19-mj-87
AUSTIN L. HEDGES,

Defendant.

 

COMPLAINT FOR VIOLATION OF TITLE 18, UNITED STATES CODE,

 

SECTION 922(¢)(4)
BEFORE United States Magistrate Judge United States District Court
Stephen L. Crocker 120 North Henry Street

Madison, Wisconsin 53703

The undersigned complainant being duly sworn states:
COUNT 1
On or about October 9, 2019, in the Western District of Wisconsin, the defendant,
AUSTIN L. HEDGES,
knowing he had previously been committed to a mental institution, knowingly and
unlawfully possessed in or affecting commerce a Smith and Wesson, .380 caliber pistol,
said firearm having previously traveled in and affected interstate commerce.
(In violation of Title 18, United States Code, Section 922(g)(4)).
This complaint is based on the attached affidavit of Mark D. Person.

MARK D. PERSON, Special Agent

 

 

SWORN TO AND SIGNED Federal Bureau of Investigation
BEFORE MEQN [o-9-( 7

STEPHEN L. CROCKER
MAGISTRATE JUDGE

 

 

 
